DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
Receipt and consideration of Applicant’s amended claim set and Applicant’s arguments/remarks submitted on June 21, 2022 are acknowledged.
All rejections/objections not explicitly maintained in the instant office action have been withdrawn per Applicant’s claim amendments and/or persuasive arguments. Applicant’s claim amendments have necessitated new grounds of rejections set forth below.

Status of the Claims
	Claims 1-6, 8-28, and 30-32 are pending and under consideration in this action. Claims 7 and 29 are cancelled. Claims 30-32 are newly added.

Change in Examiner
The examiner for your application in the USPTO has changed.  Examiner Monica Shin can be reached at 571-272-7138.

Claim Objections
Claim 15 is objected to because of the following informalities:  the word “is” should be added between “elicitor” and “an” .  Appropriate correction is required.


Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 17, 18, 22, and 23 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claims 17, 18, 22, and 23 each recite the limitation "the elicitor.”  There is insufficient antecedent basis for this limitation in the claim because each of these claims depend from claim 1, and there is no previous mention of “an elicitor” for each of these claims.
For the purposes of examination below, “the elicitor” in claims 17, 18, 22, and 23 will be interpreted as referring to the methyl dihydrojasmonate recited in claim 1.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1-6, 8-14, 17-28, and 32 are rejected under 35 U.S.C. 103 as being unpatentable over Scheer et al. (Scheer) (US 2015/0230462 A1; published Aug. 20, 2015) and Jalali et al. (Jalali) (Industrial Crops & Products; published 2019).
Applicant claims a method of altering metabolite levels in a Cannabis spp. plant or plant part, said method comprising: applying an effective amount of methyl dihydrojasmonate to a Cannabis spp. plant or plant part.

Scheer discloses methods for improving seed germination and/or stress tolerance with methyl dihydrojasmonate (para.0003). Scheer discloses that they have discovered that treatment of plant seeds with MDHJ prior to radicle emergence surprisingly increase the germination rate and the speed at which those seeds germinate as compared with untreated control groups (para.0064). 
One aspect of Scheer’s disclosure relates to methods for improving the germination characteristics or stress tolerance characteristics of the seeds of a plant. In one embodiment, Scheer discloses a method of seed treatment comprising exposing a seed to methyl dihydrojasmonate (MDHJ) at an amount and duration effective for improving a germination characteristic of the seed or at an amount and duration effective for improving a stress tolerance characteristic of a seedling or plant resulting from the seed (Scheer claim 1; para.0011). The improvement in stress tolerance may occur as a result of treatment with MDHJ at any stage, including dormant seeds, non-germinating seeds, germinating seeds, juvenile plants, and mature plants (para.0068). 
In an embodiment, the method comprises soaking the seeds in liquid medium comprising the MDHJ (para.0011). The methods may also include planting the seeds after treatment, or continuing treatment during and/or after planting the seeds. Treatment during and/or after planting may be continued by applying the MDHJ to the seeds or treating the soil surrounding the planted seeds. Additionally, some methods may include growing the treated seeds into juvenile plants and observing other effects of the jasmonate treatments, including effect on plant yield, tissue biochemical composition, trichome development, rate of development, leaf senescence, browning, and wilting. These methods may include exposing the jasmonate treated seeds or plants to various abiotic or biotic stresses and observing the above effects as characteristics for stress tolerance (para.0014). 
An additional aspect of the invention is treating juvenile or adult plants with MDHJ after planting of seeds. The MDHJ may be applied to the roots, foliage, flowers (reading on wherein the plant part is an inflorescence and wherein the MDHJ is applied after flower onset), stem, branches, fruits, or other parts of the plants. The MDHJ may be applied to the plants after treatment or without treatment of seeds with the MDHJ. The MDHJ may be applied to the juvenile or adult plants and one or more stress tolerance characteristics may be observed (para.0019).
Scheer’s invention includes applications of MDHJ to seeds or adult plants of a variety of crops including Cannabis (para.0069).
To improve seed germination or stress tolerance characteristics, the MDHJ may be applied alone or in a formulation comprising other elements, compounds, or substances (para.0070, 0074). The MDHJ may be applied in the form of an aqueous solution (para.0070). The formulation may include plant nutrients, plant growth regulators, plant defense activators, pesticides, insecticides, herbicides, fungicides, beneficial microbes, or other active compounds (para.0070). Examples of defense activators that can be used in the invention include salicylic acid and derivatives (para.0110). The formulation may also include surfactants, such as Tween 20 (polysorbate 20) (para.0075).
Treated seeds may also be produced by providing a plant or part thereof, exposing the plant or plant part to a composition comprising MDHJ present in a concentration ranging from 0.01 mM to 100 mM, growing the plant to produce seeds from the plant, wherein the seeds comprise an improved germination characteristic of the seed or an improved stress tolerance characteristic of a seedling or plant resulting from the seed (para.0073). 
In addition to seed treatment, forms of MDHJ may be adapted for application to the plant’s foliage, roots, stems, and flowers. Particularly advantageous forms include foliar sprays, root solutions (reading on root drench), and pellet-based root preparations. As a root solution or preparation, MDHJ may be formulated and applied to plants grown in soil, non-soil, artificial growing media, and/or hydroponic systems (para.0081).
An effective amount of MDHJ for improving seed germination or a stress tolerance characteristic may comprise a formulation with MDHJ in the range from about 0.05 mM to about 10 mM (para.0087). In an embodiment, the MDHJ is present in the liquid formulation at a concentration of 4.5 mM to 10 mM (Scheer claim 5). In an embodiment, the MDHJ may be present in the liquid formulation at a concentration of 1.5 mM to 4.5 mM (para.0098).
In other embodiments, alternatively or in addition to exposing seeds, formulations comprising MDHJ may be applied to roots, foliage, or some other part of a plant once, or alternatively, two or more times at defined intervals of time, such as every 2-14 days, every 30 days, or 1-2 times per month, in order to provide continued treatment for ameliorating stress symptoms (par.0103). 

Scheer does not appear to explicitly exemplify the application of MDHJ to a Cannabis spp. plant or plant part, or the additional application of a salicylate to the Cannabis spp. plant or plant part. Jalali is relied upon for these disclosures. The teachings of Jalali are set forth herein below.

Jalali discloses that Cannabis sativa L. (reading on hemp variety) is a dioecious plant from Cannabaceae family which can be used as a fibrous or medicinal plant. The type and level of produced cannabinoids determine the category of this plant (fiber-type and drug-type). Two important types of cannabinoids are D-9-tetrahydrocannabinol (THC) and cannabidiol (CBD) which is an isomer of THC. THC is found in leaves and inflorescences which is a psychoactive compound, while CBD exists in all plant tissues and does not have a psychoactive characteristics. CBD offers a wide range of pharmacological properties. In the fiber-type plants, the amount of the CBD is dominant. In contrast, in the drug-type, the concentration of THC is prevailing (pg.105, co.1, para.1; pg.109, col.2, para.5). 
Since the world populations growing rapidly, there is a great pressure for production of pharmaceuticals and chemicals from herbs and plants. Cannabis and its related cannabinoids are considered as an important medicinal plant in this regard. These metabolites have applications such as diminishing nausea and vomiting during chemotherapy, improving appetite in HIV-positive individuals, and relieving muscle spams. Jalali discloses that for improving the production of secondary metabolites in plants, it is imperative to develop recent technologies and approaches. Understanding how specific elicitor treatments affect plant tissues and their related secondary metabolic pathways would be the basis for designing protocols to enhance the production of secondary metabolites (pg.106, col.1, para.4-5).
Jalali discloses that the potential for product recovery of metabolites can be improved by several methods, one of the most common techniques being elicitation. Elicitors can adjust multiple control points and precipitate the expression of some key genes. Jalali’s project was conducted with the aim of increasing valuable secondary metabolites such as THC and CBD identified in cannabis plants. Whole plants were treated with salicylic acid and γ-Aminobutyric acid (GABA) to evaluate their effect on THCAS, CBDAS, OLS, and PT genes, which are responsible for production of the main cannabinoids. The highest THC content was obtained in 1 mM salicylic acid. Jalali discloses that their results suggested that salicylic acid and GABA can control the signaling cascades of genes in cannabinoid pathway by changing their expression patterns at critical concentration, and they can be considered an effective elicitor for commercial cannabinoid production. Jalali discloses that designing an appropriate standard protocol based on spraying approach on plants to elicit specific metabolites such as THC and CBD which are mainly produced at flowering time and in flowering organs has many benefits alongside other elicitation approaches (abstract). 
Jalali discloses that salicylic acid is a common signaling molecule, which is responsible for improving the tolerance against some biotic and abiotic stresses. It also stimulates the biosynthesis of specific secondary metabolites in a variety of plants (pg.106, col.1, para.2). GABA has a crucial role in pH regulation, nitrogen storage, development, stress response, and plant reproduction (pg.106, col.1, para.3).
With regards to the method, the elicitation was performed once the first female flowers appeared as the majority of the studied genes which encoded cannabinoid pathway enzymes were mostly highly expressed in the flowering stages. Spraying continued until the leaves completely soaked. The sample was conduced with three replications for each treatment and from inflorescence at 72 hours after treatments (pg.106, col.2, para.3).
Jalali discloses that their study revealed that the signaling compounds such as salicylic acid and GABA promoted genes involved in THC and CBD biosynthesis. Their preliminary results confirmed that these two signaling compounds can be considered as high potential signaling compounds for massive production of THC and CBD. Spraying plants in the field to elicit specific metabolites which hare mainly produced at flowering time and in flowering organs has many benefits (pg.110, Conclusions).

Scheer discloses the application of MDHJ to plant seeds and to juvenile or adult plants after planting of seeds to improve seed germination and/or stress tolerance. Among the suitable plant seeds and adult plants that may be treated are Cannabis crops. In light of Jalali’s disclosure that Cannabis sativa L. is a medicinally important Cannabis plant, one of ordinary skill in the art would have found it prima facie obvious and would have been motivated to combine the teachings of Scheer and Jalali before the effective filing date of the instant invention and apply Scheer’s method to the plant and plant seeds of Cannabis sativa L. One of ordinary skill in the art would have been motivated to do so in order to obtain the benefit of improving seed germination and stress tolerance of Cannabis sativa L., a medicinally important plant. One of ordinary skill in the art would have had a reasonable expectation of success in doing so as Scheer discloses that their method may be performed on crops of the Cannabis species.
Although Scheer does not appear to explicitly disclose “a method of altering metabolite levels” in the Cannabis plant, the combined teachings of the Scheer and Jalali discussed above discloses applying the claimed compound (methyl dihydrojasmonate) within the claimed amounts (e.g., composition comprising 4.5 mM to 10 mM MDHJ or composition comprising 1.5 mM to 4.5 mM MDHJ) to the claimed target plant (e.g., Cannabis sativa L., which comprises cannabinoids, THC and CBD). Scheer also discloses application to the claimed plant parts (e.g., inflorescence). Thus, absent evidence to the contrary, the method of the combined teachings of Scheer and Jalali as discussed above will also result in the intended actions recited in the preamble of the instant claims. If the body of a claim fully and intrinsically sets forth all of the limitations of the claimed invention, and the preamble merely states, for example, the purpose or intended use of the invention, rather than any distinct definition of any of the claimed invention’s limitations, then the preamble is not considered a limitation and is of no significance to claim construction. Pitney Bowes, Inc. v. Hewlett-Packard Co., 182 F.3d 1298, 1305, 51 USPQ2d 1161, 1165 (Fed. Cir. 1999). MPEP 2111.02(II).
Furthermore, although Scheer does not appear to explicitly disclose the effects recited in the body of claims 3-6 and 28, as evidenced by, for example, the instant Specification para.00224-00225 and Fig. 18B, the effects appear to be a result of applying the claimed compound (methyl dihydrojasmonate) within the claimed amounts (e.g., composition comprising 4.5 mM to 10 mM MDHJ or composition comprising 1.5 mM to 4.5 mM MDHJ) to the claimed target plant (e.g., Cannabis sativa L., which comprises cannabinoids, THC and CBD). Thus, absent evidence to the contrary, the method of the combined teachings of Scheer and Jalali as discussed above will also result in the effects recited in claims 3-6 and 28.
With regards to claims 24-27, as discussed above, Jalali discloses that salicylic acid is responsible for improving tolerance against some biotic and abiotic stresses, and when applied to the cannabis plant at a concentration of 1 mM, provided the highest THC content, one of the valuable secondary metabolites in cannabis plants. In light of this disclosure, one of ordinary skill in the art would have found it prima facie obvious before the effective filing date of the instant invention to combine the teachings of Jalali and Scheer and add Jalali’s salicylic acid at a concentration of 1 mM to Scheer’s composition comprising MDHJ to apply to Cannabis sativa L. seeds and plants as disclosed by the combined teachings of Scheer and Jalali discussed above. One of ordinary skill in the art would have been motivated to do so in order to obtain the benefit of increasing the amount of THC in the developed cannabis plant as THC is one of the valuable secondary metabolites in the medicinally important cannabis plant. One of ordinary skill in the art would have had a reasonable expectation of success in doing so as Scheer discloses that their compositions may further include additional actives compounds and plant defense activators, such as salicylic acid, and Jalali discloses that salicylic acid is known to be applied to Cannabis sativa L. plants. Furthermore, as a general principle it is prima facie obvious to combine two compositions each of which is taught by the prior art to be useful for the same purpose, in order to form a third composition to be used for the very same purpose, the idea of combining them flows logically from their having been individually taught in the prior art. See In re Kerkhoven, 626 F.2d 846, 850, 205 USPQ 1069, 1072 (CCPA 1980)  MPEP 2144.06. In the instant case, both Scheer’s MDHJ and Jalali’s salicylic acid are disclosed as compounds that improve stress tolerance in plants.
Furthermore, with regards to the amounts and ranges disclosed by the cited prior art references, in the case where the claimed ranges "overlap or lie inside ranges disclosed by the prior art" a prima facie case of obviousness exists. See MPEP 2144.05 [R-5].
	Therefore, the claimed invention, as a whole, would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the instant invention, because the combined teachings of the prior art references is fairly suggestive of the claimed invention.

Claims 30 and 31 are rejected under 35 U.S.C. 103 as being unpatentable over Scheer et al. (Scheer) (US 2015/0230462 A1; published Aug. 20, 2015) and Jalali et al. (Jalali) (Industrial Crops & Products; published 2019) as applied to claims 1-6, 8-14, 17-28, and 32 set forth above, further in view of Cohen (US 2017/0295742 A1; published Oct. 19, 2017).
Applicant’s claims are set forth above and incorporated herein.
Applicant further claims wherein the Cannabis spp. plant or plant part is a high-THC variety.
Applicant further claims wherein the Cannabis spp. plant or plant part is a high-CBD variety.

The teachings of Scheer and Jalali, and the motivation for their combination are set forth above and incorporated herein.

The combined teachings of Scheer and Jalali do not appear to explicitly disclose wherein the Cannabis spp. plant or plant part is a high-THC variety or a high-CBD variety. Cohen is relied upon for this disclosure. The teachings of Cohen are set forth herein below.

Cohen discloses a new hybrid marijuana plant, Cannabis sativa L. ssp. Indica named Midnight. The Midnight is a medicinal variety of marijuana notable for an almost equal ratio of Cannabidiol (CBD) concentration to Tetrahydrocannabinol (THC) concentration (para.0007). The inflorescences (flower buds) contain an almost equal ratio of CBD: THC (approximately 12.4:12.7). When these two cannabinoids have an equal ratio, they work together synergistically for optimal medicinal benefits (para.0040).
Cohen discloses that this strain is very versatile and can be used to treat a wide range of health disorders. It has many beneficial medicinal qualities. Some uses include: stimulant, anti-inflammatory, pain management, digestive disorders, sleep disorders, anti-nausea and vomiting (increases appetite), Tourette syndrome, Parkinson’s disease, spams, and post traumatic stress disorder (PTSD) (para.0041-0051).
The variety has high pest and disease tolerance, and contains a THC level of 12.7% and CBD level of 12.4% (para.0053), thus reading on a high-THC variety and a high-CBD variety.

As discussed above, the combined teachings of Scheer and Jalali are directed to the application of MDHJ to Cannabis sativa L., a medicinally important plant. In light of Cohen’s disclosure of a medicinal variety of Cannabis sativa L. ssp. Indica named Midnight, which have an almost equal ratio of CBD and THC which work together synergistically for optimal medicinal benefits, one of ordinary skill in the art would have found it prima facie obvious before the effective filing date of the instant invention to combine the teachings of Scheer and Jalali with the teachings of Cohen and apply the method of the combined teachings of Scheer and Jalali to Cohen’s medicinal variety, Midnight. One of ordinary skill in the art would have been motivated to do so in order to improve seed germination and stress tolerance of a medicinal cannabis variety that is known to provide almost equal ratio of CBD and THC which work together synergistically for optimal medicinal benefits. One of ordinary skill in the art would have had a reasonable expectation of success in doing so as Scheer discloses that their methods are suitable for application to Cannabis seeds and plants.
	Therefore, the claimed invention, as a whole, would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the instant invention, because the combined teachings of the prior art references is fairly suggestive of the claimed invention.

Claims 15 and 16 are rejected under 35 U.S.C. 103 as being unpatentable over Scheer et al. (Scheer) (US 2015/0230462 A1; published Aug. 20, 2015) and Jalali et al. (Jalali) (Industrial Crops & Products; published 2019) as applied to claims 1-6, 8-14, 17-28, and 32 set forth above, further in view of Basel et a. (Basel) (US 2015/0282479 A1; published Oct. 8, 2015).
Applicant’s claims are set forth above and incorporated herein.
Applicant further claims wherein the additional elicitor is an ethylene inhibitor.
Applicant further claims wherein the ethylene inhibitor is 1-methylcyclopropene.

The teachings of Scheer and Jalali, and the motivation for their combination are set forth above and incorporated herein.

The combined teachings of Scheer and Jalali do not appear to explicitly disclose wherein the composition comprises 1-methylcyclopropene (1-MCP). Basel is relied upon for this disclosure. The teachings of Basel are set forth herein below.

Basel discloses methods of treating crop plants and to methods of treating dicot seedlings to improve quality, yield, and/or environmental stress tolerance of crop plants (para.0002). Basel’s methods comprises contacting crop plants one or more times with a composition comprising at least one cyclopropene (para.0010). In an embodiment, the cyclopropene is 1-methylcyclopropene (1-MCP) (para.0052; Basel claims 5 and 20). Among the crop plants that may be treated with Basel’s method include hemp and hempseed (para.0136, 0139).

As discussed above, the combined teachings of Scheer and Jalali are directed to the application of MDHJ to Cannabis sativa L., a medicinally important plant, to improve seed germination and stress tolerance. In light of Basel’s disclosure that 1-MCP is known to be applied to crop plants to improve quality, yield, and environmental stress tolerance, one of ordinary skill in the art would have found it prima facie obvious before the effective filing date of the instant invention to combine the teachings of Scheer and Jalali with the teachings of Basel and further include 1-MCP to Scheer’s composition comprising MDHJ to apply to Cannabis sativa L. seeds and plants as disclosed by the combined teachings of Scheer and Jalali discussed above. One of ordinary skill in the art would have been motivated to do so in order to obtain the benefit of improving the quality and yield of a medicinally important plant. One of ordinary skill in the art would have had a reasonable expectation of success in doing so as Scheer discloses that their composition may further include additional active compounds, and Basel discloses that 1-MCP is known to Cannabis plants (e.g., hemp and hempseed). Furthermore, as a general principle it is prima facie obvious to combine two compositions each of which is taught by the prior art to be useful for the same purpose, in order to form a third composition to be used for the very same purpose, the idea of combining them flows logically from their having been individually taught in the prior art. See In re Kerkhoven, 626 F.2d 846, 850, 205 USPQ 1069, 1072 (CCPA 1980)  MPEP 2144.06. In the instant case, both Scheer’s MDHJ and Basel’s 1-MCP are disclosed as compounds that improve stress tolerance in plants.
	Therefore, the claimed invention, as a whole, would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the instant invention, because the combined teachings of the prior art references is fairly suggestive of the claimed invention.

Response to Arguments
Applicant's arguments filed June 21, 2022 have been fully considered. New rejections citing a new combination of references not addressed in Applicant’s remarks are set forth above. Applicant’s argument relevant to the new rejections set forth above are addressed herein below.
(1) Applicant argues that the as-filed specification presents several direct comparisons of methyl jasmonate and methyl dihydrojasmonate applied to cannabis, which demonstrates that the application of 7.5 mM methyl dihydrojasmonate to cannabis plants resulted in an over 200% relative increase in total THC over comparable methyl jasmonate treatments. Furthermore, Applicant argues that no plants survived the higher treatments of 15 mM and 20 mM of methyl dihydrojasmonate. Applicant argues that these results were not predictable from the art of record nor the art in the field, which reported that methyl dihydrojasmonate had less bioactivity than methyl jasmonate.

With regards to Applicant’s argument (1), the traversal argument is not found persuasive. In the new rejections set forth above, the prior art specifically discloses the application of methyl dihydrojasmonate (MDHJ) to crops such as cannabis in an amount ranging from, for example, 4.5 mM to 10 mM, which is entirely within the claimed range (e.g., instant claim 8). 
As discussed above, although Scheer does not appear to explicitly disclose “a method of altering metabolite levels” in the Cannabis plant, the combined teachings of the Scheer and Jalali discussed above discloses applying the claimed compound (methyl dihydrojasmonate) within the claimed amounts (e.g., composition comprising 4.5 mM to 10 mM MDHJ or composition comprising 1.5 mM to 4.5 mM MDHJ) to the claimed target plant (e.g., Cannabis sativa L., which comprises cannabinoids, THC and CBD). Scheer also discloses application to the claimed plant parts (e.g., inflorescence). Thus, absent evidence to the contrary, the method of the combined teachings of Scheer and Jalali as discussed above will also result in the intended actions recited in the preamble of the instant claims. If the body of a claim fully and intrinsically sets forth all of the limitations of the claimed invention, and the preamble merely states, for example, the purpose or intended use of the invention, rather than any distinct definition of any of the claimed invention’s limitations, then the preamble is not considered a limitation and is of no significance to claim construction. Pitney Bowes, Inc. v. Hewlett-Packard Co., 182 F.3d 1298, 1305, 51 USPQ2d 1161, 1165 (Fed. Cir. 1999). MPEP 2111.02(II).
Furthermore, although Scheer does not appear to explicitly disclose the effects recited in the body of claims 3-6 and 28, as evidenced by, for example, the instant Specification para.00224-00225 and Fig. 18B, the effects appear to be a result of applying the claimed compound (methyl dihydrojasmonate) within the claimed amounts (e.g., composition comprising 4.5 mM to 10 mM MDHJ or composition comprising 1.5 mM to 4.5 mM MDHJ) to the claimed target plant (e.g., Cannabis sativa L., which comprises cannabinoids, THC and CBD). Thus, absent evidence to the contrary, the method of the combined teachings of Scheer and Jalali as discussed above will also result in the effects recited in claims 3-6 and 28.
Moreover, it is noted that although the combined teachings of the cited prior art references disclose a different reasoning for performing the method claimed method steps (e.g., improving seed germination and stress tolerance of Cannabis sativa L.), note MPEP 2144(IV): “The reason or motivation to modify the reference may often suggest what the inventor has done, but for a different purpose or to solve a different problem. It is not necessary that the prior art suggest the combination to achieve the same advantage or result discovered by applicant. See, e.g., In re Kahn, 441 F.3d 977, 987, 78 USPQ2d 1329, 1336 (Fed. Cir. 2006).”

Conclusion
Claims 1-6, 8-28, and 30-32 are rejected. No claims are allowed.
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to MONICA A. SHIN whose telephone number is (571)272-7138. The examiner can normally be reached Monday-Friday (9:00AM-5:00PM EST).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sue Liu can be reached on 571-272-5539. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MONICA A SHIN/Primary Examiner, Art Unit 1616